   Case 2:21-mj-12136-JBC Document 1 Filed 03/05/21 Page 1 of 5 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA               :     Hon. James B. Clark, III, U.S.M.J.

             v.                         :     Mag. No. 21-12136 (JBC)

 DAREN CARR                             :     CRIMINAL COMPLAINT




       I, Steven Vargas, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

                             SEE ATTACHMENT A

       I further state that I am a Special Agent with the United States Postal
Service Office of the Inspector General, and that this complaint is based on the
       —




following facts:

                             SEE ATTACHMENT B

Continued on the attached page and made a part hereof:




                                            Special Agent Steven Vargas
                                            U.S. Postal Service—




                                            Office of the Inspector General




Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1 on March 5, 2021
in the District of New Jersey



HoNoRABLE JAMES B. CLARK, III             /        -N

UNITED STATES MAGIsTRATE JUDGE          Signatj/of Judicial Officer
   Case 2:21-mj-12136-JBC Document 1 Filed 03/05/21 Page 2 of 5 PageID: 2




                                 ATTACHMENT A

                                    COUNT 1
                                  (Theft of Mail)

      Between in or about at least November 2020 and in or about February
2021, in Hudson County, in the District of New Jersey and elsewhere,
defendant

                                  DAREN CARR,

a United States Postal Service employee, did steal, abstract, and remove credit
cards from mail and articles and things contained therein which had come into
DAREN CARR’s possession intended to be conveyed by mail and forwarded
through and delivered from a post office and postal station established by
authority of the Postmaster General or of the Postal Service.
      In violation of Title 18, United States Code, Section 1709 and Section 2.

                                  COUNT 2
                 (Conspiracy to Commit Access Device Fraud)

      Between at least in or about November 2020 and in or about February
2021, in Hudson and Essex Counties, in the District of New Jersey and
elsewhere, defendant

                                  DAREN CARR

did conspire with Matik Jones and others to knowingly and with intent to
defraud use one or more unauthorized access devices, namely, credit cards,
during a one-year period, and by such conduct obtained things of value
aggregating $1,000 and more during that period, in a manner affecting
interstate commerce, contrary Title 18, United States Code, Sections 1029(a)(2)
and (a)(5).

        In violation of Title 18, United States Code, Sections 1029(b)(2) and
(c)(1)(A)(i) and Section 2.
   Case 2:21-mj-12136-JBC Document 1 Filed 03/05/21 Page 3 of 5 PageID: 3




                                ATTACHMENT B

        I, Steven Vargas, a Special Agent with the United States Postal Service  —



 Office of the Inspector General (“USPS-OIG”), having personally participated in
 an investigation of the conduct of defendant DAREN CARR and having spoken
 with other law enforcement officers and individuals, have knowledge of the
 following facts. Because this Complaint is submitted for the limited purpose of
 establishing probable cause, I have not included all facts known to me
 concerning this investigation. The contents of documents and the actions,
 statements, and conversations of individuals referenced below are provided in
 substance and in part, unless otherwise indicated.

       1.   Since in or about November 2015, DAREN CARR (“CARR”) has
been employed by the United States Postal Service (“USPS”) as a Carrier out of
the United States Postal Service’s Journal Square Station located in Jersey
City, New Jersey (the “Journal Square Station”).

      2.     An investigation by the USPS-OIG and the United States Postal
Inspection Service revealed that CARR stole from the U.S. Mail credit cards
that had been sent to addresses along his assigned mail routes and/or mail
routes serviced out of the Journal Square Station and provided those cards to
others, including Matik Jones (“Jones”), from at least in or about November
2020 through at least in or about February 25, 2021. Jones then obtained and
used personal identifiers of the individuals to whom the credit cards were
issued to activate and use the stolen credit cards; distributed the stolen credit
cards to others; and used the stolen credit cards to purchase high-end
houseware products, jewelry, luxury goods, Apple products, and other items,
and then re-sold those items.

     3.     For example, on or about on or about January 26, 2021, CARR
communicated via text message with Jones using a messaging application.
During their conversation, Jones asked CARR, “How much worth[,]” to which
CARR replied, “No mor than a stack[,]” and later clarified “12 max[.]”

       4.    On or about January 29, 2021, an individual with a mailing
address in Jersey City (“Individual-i”) reported that a credit card issued to
Individual-i (“Credit Card-i”) by Capital One Bank (“Capital One”) had been
stolen, namely that it had never been delivered to Individual-i. Pursuant to
Capital One, Capital One mailed Credit Card-i via the USPS from either
California or Virginia to Individual-i in Jersey City. On or about February 4,
2021, Individual-i confirmed that Individual-i did not receive Credit Card-i
and had subsequently requested a replacement credit card from Capital One.

       5.   Individual-i’s mailing address was on postal delivery Route 68 out
of the Journal Square Station. USPS records show that CARR delivered mail to
Route 68 on January 19, 21, 22, 23, and 25. A review of USPS databases
   Case 2:21-mj-12136-JBC Document 1 Filed 03/05/21 Page 4 of 5 PageID: 4




based on mailing information provided by Capital One about Credit Card-i
shows that the piece of mail containing Credit Card-i was scanned at the
Dominic V. Daniels Mail Processing Facility (the “DVD Facility”) on or about
January 22, 2021 at approximately 4:48 a.m. In standard practice, when a
piece of mail is scanned in the early morning at the DVD Facility, it is delivered
to its intended postal customer later that day. On occasion, it is delivered the
next day. Thus, CARR was assigned to deliver the piece of mail containing
Credit Card-i to Individual-i’s address.

       6.    Pursuant to information from Capital One, on or about January
27, 2021, at approximately 12:25 PM, a telephone number associated with
Jones activated Credit Card-i and updated Credit Card-i ‘s personal
identification number (“PIN”).

       7.     Between on or about January 27, 2021, at approximately 12:46
PM and on or about January 29, 2021, at approximately 1:35 PM, a total of
approximately $3,195.93 was charged on Credit Card-i at locations in Hudson
County, New Jersey, and Georgia. Jones was identified, by way of receipts and
surveillance images, as having fraudulently used Credit Card-i on or about
January 27, 2021, at a large retail store in Bayonne, New Jersey (the “Bayonne
Store”), for transactions totaling over $900. Additionally, on or about January
28, 2021, Jones used Credit Card-i to withdraw approximately $303 from a
Capital One ATM located in Jersey City, according to surveillance images and
records from Capital One.

      8.    On or about February 9, 2021, Individual-i told law enforcement
that Individual-i never received a replacement card and was notified by Capital
One that fraud had been committed on the replacement card (“Credit Card-2”).

       9.    Capital One confirmed that, on or about February 1, 2021, Capital
One sent a replacement credit card (“Credit Card-2”) via the United States
mails from either California or Virginia to Individual-i at Individual- i’s address
in Jersey City. As noted above, Individual-i ‘s address was on postal delivery
route 68. The standard delivery time for out-of-state first-class business mail
is 3 to 5 days after the mail is placed in the mail stream. CARR delivered mail
to Route 68 on February 4, 5, and 6 (February 7 was a Sunday, so there was
no mail delivery). Thus, CARR was assigned to deliver the piece of mail
containing Credit Card-2 to Individual-i’s address.

      10.  On or about February 7, 202i, between approximately 4:32 PM
and approximately 5:05 PM, CARR again communicated with Jones using a
messaging application and arranged to meet with Jones in or around East
Orange, New Jersey.

      ii.   On or about February 7, 2021, at approximately 5:18 PM, a
telephone number associated with Jones activated Credit Card-2 and updated
Credit Card-2’s PIN.
   Case 2:21-mj-12136-JBC Document 1 Filed 03/05/21 Page 5 of 5 PageID: 5




      12.   On or about February 9, 2021, a total of $2,425.36 in fraudulent
spending occurred on Credit Card-2 at multiple locations, including the
Bayonne Store and another branch of the same retail chain in North Bergen,
New Jersey (the “North Bergen Store”). On or about February 9, 2021, Jones
was captured on video using Credit Card-2 at the North Bergen store to make
multiple purchases for a total of $1,110.62.

       13.  On or about February 18, 2021, between approximately 5:13 PM
and approximately 8:37 PM, CARR communicated with Jones CARR using a
messaging application and discussed providing Jones with another credit card.
During their communications, CARR told Jones, “Only 1 brol,]” to which Jones
replied, “Which Onel.]” Later in the communications, CARR sent Jones a
photograph of a cover letter (the “Letter”) of the type that ordinarily has a credit
card attached to it from Wells Fargo Bank regarding a Wells Fargo Visa
Signature credit card (“Credit Card-3”). Jones replied, “I want it[.]” CARR and
Jones then made arrangements to meet, with Jones telling CARR, “Send the
address” and CARR providing Jones with a building number and street name.

       14.   The address on the Letter was a building in Jersey City that is on
postal delivery Route 67 out of the Journal Square Station. CARR worked out
of the Journal Square Station on February 16 and February 18, 2021.
